Citation Nr: 1445578	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  11-07 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.

2. Entitlement to service connection for hypertension, to include as due to herbicide exposure.

3. Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States (VFW)


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1968 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from September 2010 and April 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record demonstrates that the Veteran requested a hearing before a Veterans Law Judge live by video conference in his March 2011 and November 2013 Substantive Appeals (VA Form 9).    

In May 2014, the Veteran was informed that he was scheduled for a BVA video conference hearing on July 29, 2014.  At that time, the Veteran's appointed representative was Disabled American Veterans.  On July 16, 2011, less than two weeks prior to the scheduled hearing, the Veteran submitted a VA Form 21-22 indicating that he desired to be represented by the VFW.  The Veteran did not appear at the scheduled hearing.

Subsequently, the VFW has provided a statement on behalf of the Veteran that the Veteran desires to be represented by the VFW for the present issues on appeal and still desires a BVA video conference hearing from his RO.  Due to the apparent confusion of the Veteran regarding his representative on appeal, the Board finds that good cause has been demonstrated for the Veteran's failure to appear at the scheduled hearing.  Consequently, the Board finds that the case must be returned to the AOJ to schedule another videoconference hearing to ensure due process requirements are met.  See 38 C.F.R. § 20.704.
 
Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a hearing with a Veterans Law Judge of the Board via video conference in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

